Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites in its entirety " The fitted bed sheet of claim 35, wherein".  It is unclear what features Applicant intended to claim.  As such this claim is not being examined with respect to prior art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-28, 31, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlikowski (US PG-Pub 2016/0073798).
Regarding Claim 21, Pawlikowski discloses a fitted bed sheet (10) sized to cover a mattress defined by a dimension that extends in a first direction and a dimension that extends in a second direction that is perpendicular to the first direction, the fitted bed sheet comprising: a top sheet (14) that extends, with respect to the mattress: in the first direction of the mattress across a surface thereof, and in the second direction of the mattress across the surface thereof, at least one upper edge sheet strip (18) defined dimensionally by a length thereof that is longer than a width thereof, the at least one upper edge sheet being attached to the top sheet along a lateral edge of the top sheet such that the length of the at least one upper edge sheet is coupled with the lateral edge of the top sheet, and the width of the at least one upper edge sheet strip being defined such that, when the fitted bed sheet is placed on the mattress, at least a portion of the at least one upper edge sheet strip extends orthogonally to the surface of the mattress so as to stretch over a portion of a side of the mattress (see Figs. 1-4); and at least one corner sheet  (20) having: a first end that is attached to a corner of the top sheet (see Figs. 1 and 4), a corner sheet side that is attached to the at least one upper edge sheet strip along the width direction of the at least one upper edge sheet strip (@22, see Fig. 2), and Lee&Haye'dL121-0002USC2a second end opposite the first end, the second end including an elastic cord (28) with which, when the fitted bed sheet is placed on the mattress, the at least one corner sheet captures a lower corner of the mattress (see para. [0012])
Regarding Claim 22, Pawlikowski discloses wherein the at least one upper edge sheet strip includes an elastic material (see para. [0008] and [0010])
Regarding Claim 23, Pawlikowski discloses wherein the at least one corner sheet includes an elastic material (see para. [0009-0010]).
Regarding Claim 25, Pawlikowski discloses wherein a fabric of the top sheet is less stretchable than a fabric of the at least one upper edge sheet strip (see para. [0007]).
Regarding Claim 26, Pawlikowski discloses wherein a fabric of the top sheet is less stretchable than a fabric of the at least one corner sheet. (see para. [0007]).
Regarding Claim 27, Pawlikowski discloses wherein a fabric of the at least one corner sheet is the same as a fabric of the at least one upper edge sheet strip (see para. [0010]).

Regarding Claim 28, Pawlikowski discloses a fitted bed sheet (10) comprising: a top sheet (14); an upper edge sheet strip (18)  attached to the top sheet along a lateral edge of the top sheet such that a length of the upper edge sheet is coupled with the lateral edge of the top sheet, and a width of the upper edge sheet strip is defined such that at least a portion of the upper edge sheet strip extends orthogonally to the top sheet; and a corner sheet (20) including: a first end attached to the top sheet (see Fig. 2), a corner sheet side attached to the upper edge sheet strip (@22, see Fig. 2), and a second end opposite the first end, the second end including an elastic cord (28) with which, when the fitted bed sheet is placed on a mattress, the corner sheet captures a corner of the mattress (see para. [0012]).
Regarding Claim 31, Pawlikowski discloses wherein the corner sheet is a first corner sheet, wherein the upper edge sheet strip is a first upper edge sheet strip, wherein the fitted bed sheet further comprises: a second corner sheet (20), a third corner sheet (20), and a fourth corner sheet (20), each being attached to the top sheet; and a second upper edge sheet strip (18), a third upper edge sheet strip (16), and a fourth upper edge sheet strip (16), each being attached to the top sheet, and wherein each of the first upper edge sheet strip, the second upper edge sheet strip, the third upper edge sheet strip, and the fourth upper edge sheet strip are positioned, respectively, between laterally adjacent corner sheets of the first corner sheet, the second corner sheet, the third corner sheet, and the fourth corner sheet (see Figs. 1-4).
Regarding Claim 33, Pawlikowski discloses wherein a fabric of the top sheet is less stretchable than a fabric of the upper edge sheet strip (see para. [0007]).
Regarding Claim 34, Pawlikowski discloses wherein a fabric of the top sheet is less stretchable than a fabric of the corner sheet (see para. [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 32, 35, 37, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlikowski (US PG-Pub 2016/0073798).
Regarding Claim 24, Pawlikowski discloses wherein the at least one upper edge sheet strip has a first length side and a second length side opposite the first length side, the first length side being attached to the top sheet (see Figs. 1 and 2).  Pawlikowski fails to disclose wherein the fitted bed sheet further comprises at least one lower sheet strip that is attached to: the second length side of the at least one upper edge sheet, and the corner sheet side, and wherein the at least one lower strip sheet includes elastic cord that extends along a bottom edge thereof in alignment with the elastic cord in the second end of the at least one corner sheet.  In simpler terms, Pawlikowski discloses edge sheets 16 and 18 that extend from the top sheet 14 to an elastic bottom 28 and does not disclose the edge sheets being made into two separate sheets (upper and lower strips).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the single edge sheet strip of Pawlikowski out of two strips (an upper strip attached to the top sheet, and a lower strip attached to the upper strip and terminating in elastic bottom 28), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  Such a construction would allow a skilled artisan to construct Pawlikowski’s upper edge sheet strip 18 out of different materials, thus allowing for different textures and physical properties, or it would allow the skilled artisan to create a different aesthetic design using the same materials.
Regarding Claim 32, Pawlikowski as modified above teaches a lower sheet strip connected to the corner sheet, the lower sheet strip extending along a bottom edge thereof in alignment with the elastic cord in the second end of the corner sheet (see claim 24 rejection).

Regarding Claim 35, Pawlikowski as modified above teaches a fitted bed sheet comprising (10): a top sheet (14); an upper edge sheet strip (18) attached to the top sheet along a lateral edge of the top sheet such that a length of the upper edge sheet is coupled with the lateral edge of the top sheet, and a width of the upper edge sheet strip is defined such that at least a portion of the upper edge sheet strip extends orthogonally to the top sheet; a corner sheet (20) including: a first end attached to the top sheet (see para. [0009]), a corner sheet side attached to the upper edge sheet strip (@22, see Fig. 2), and a second end opposite the first end, the second end including an elastic cord (28) with which, when the fitted bed sheet is placed on a mattress, the corner sheet captures a corner of the mattress; and a lower sheet strip that is attached to: the upper edge sheet, and the corner sheet, wherein the lower strip sheet includes elastic cord that extends along a bottom edge thereof in alignment with the elastic cord in the second end of the corner sheet (see claim 24 rejection).
Regarding Claim 37, Pawlikowski discloses wherein a fabric of the upper edge sheet strip and a fabric of the corner sheet are the same (see para. [0010]).
Regarding Claim 38, Pawlikowski as modified teaches wherein a fabric of the top sheet and a fabric of the lower edge sheet strip are the same (see para. [0010] and Claim 24 rejection).
Regarding Claim 40, Pawlikowski as modified teaches wherein a fabric of the corner sheet is more stretchable than a fabric of the lower edge sheet strip (see para. [0010] and claim 24 rejection, the edge sheet strips 18 and 16 are more stretchable in a horizontal direction than corner sheets 20).

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlikowski (US PG-Pub 2016/0073798) in view of Official Notice.
Regarding Claim 29, Pawlikowski generally discloses that the fabric material of the upper edge sheet strip is “made from materials having natural or man-made fibers or other non-woven material” (see para. [0010]).  Pawlikowski fails to disclose wherein a fabric material of the upper edge sheet strip includes elastane.  Examiner takes Official Notice that elastane is a well-known material within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make at least a portion of the upper edge sheet strip out of elastane, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Elastane is well-known for its stretchability and its use in Pawlikowski would not deviate from Pawlikowski’s intention of having a stretchable upper edge sheet strip.
Regarding Claim 30, Pawlikowski generally discloses that the fabric material of the corner sheet is “made from materials having natural or man-made fibers or other non-woven material” (see para. [0010]). Pawlikowski fails to disclose wherein a fabric material of corner sheet includes elastane.  Examiner takes Official Notice that elastane is a well-known material within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make at least a portion of the corner sheet out of elastane, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Elastane is well-known for its stretchability and its use in Pawlikowski would not deviate from Pawlikowski’s intention of having a stretchable corner sheet.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619